i          i      i                                                                  i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00283-CV

                              IN THE INTEREST OF C.P.M., a Child,

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-PA-01239
                              Honorable Richard Garcia, Judge Presiding


PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 13, 2008

DISMISSED

           On July 17, 2008, we issued a show cause order instructing appellant to respond by either

paying the filing fee of $175.00 to the clerk of this court, or providing written proof that appellant

is entitled to appeal without paying the filing fee, on or before July 31, 2008. See TEX. R. APP. P. 5.

Appellant has failed to respond to the court’ s order. Therefore, we dismiss the appeal. See TEX.

R. APP. P. 42.3(c). Costs of appeal are taxed against appellant.

                                                       PER CURIAM